Citation Nr: 1817891	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a history of traumatic brain injury (TBI).

2. Entitlement to service connection for left foot plantar fasciitis.

3. Entitlement to service connection for psoriasis of the hands.

4. Entitlement to service connection for psoriasis of the ankles.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2002, from March 2004 to November 2004, and from May 2005 to December 2005.  The Board notes that following a remand, records show that the Veteran also served in the National Guard from July 2006 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Board previously remanded these matters in July 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for left foot plantar fasciitis, entitlement to service connection for psoriasis of the hands, and entitlement to service connection for psoriasis of the ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's TBI had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, TBI was incurred in service and thus, the criteria for entitlement to service connection for TBI have been met.  38 U.S.C. §§ 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he suffers from TBI due to two different incidents in service.  The first he reported was an accident that occurred in April 2002 in Kandahar, Afghanistan at the dining facility.  An enemy mortar hit the southwest corner of the building; a piece of debris hit him in the left temple.  He said he was unconscious for around 4 minutes.  The second incident occurred in June 2002 onboard a C-130.  He described how he left from Kabul Air Base and the pilot detected that they were locked on.  He saw the smoke plume from the Surface to air Missile and they went into evasive maneuvers.  The pilot banked sharply to avoid the missile, and as the Veteran was not strapped in, he wound up flying up and banging his head on the top of the aircraft.  He said he was unconscious for about 15 minutes.

At the Veteran's March 2015 Board hearing, he testified that following the first incident where he was unconscious for around 4 minutes, he sought immediate medical attention.  He said that at that time the medical personnel did not have any concern or "any real regard to TBI."  He said he was asked some questions, his responsiveness was gauged and the medical examiner noted that he had a little bit of a bruise, but was told to shake it off and sent him on his way.  He said that he did not have any medical records from Kandahar.

In an April 2016 memorandum, the Joint Services Records Research Center (JSRRC) stated that they researched the Operation Enduring Freedom historical information available.  The information documented that Kandahar Air Base was subjected to at least one 107 mm rocket attack during June 2002.  However, JSRRC noted that the information was negative and there was no information found concerning a dining hall receiving enemy rocket fire at Kandahar Air Base during that time period.

In a June 2016 VA examination, the Veteran stated that he started having headaches following several blast incidents and head injury.  The examiner opined that the Veteran's TBI was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had two military service related head injuries and both were documented in the claims file to include loss of consciousness.  He developed headaches and memory problems after these brain injuries.  

In a June 2016 VA addendum opinion, the examiner clarified where he found two military service related injuries in the claims file.  The examiner found these incidents documented in a December 2011 treatment note and his March 2015 Board hearing transcript.  The examiner did not change his opinion regarding the positive nexus between the in-service incidents and current TBI disability. 

After a review of the evidence of record, the Board determines that service connection should be granted.  Though the Board notes that the specific dates of the Veteran's blast incidents could not be verified, the Board finds the Veteran's testimony to be credible.  The April 2016 JSRRC memorandum noted a bombing report in June 2002, which is the same time that the Veteran has reported one of the blast incidents occurred.  Though the events reported are different during that time, the fact remains that there was an incident the Veteran reported where he incurred a head injury at that time.  The Board notes that there is competent and probative testimony and a June 2016 positive medical opinion in favor of the claim for service connection. 

In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's TBI is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for TBI is granted.  38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a history of traumatic brain injury (TBI) is granted.


REMAND

Regrettably, the Board must remand the additional claims for further development.

In the March 2018 Appellant's Brief, the Veteran's representative argued that additional evidence was submitted following the July 2016 supplemental statement of the case (SSOC), and review of that evidence by the RO was not waived.  Hence, the Board is required to remand the issues on appeal for issuance of the necessary SSOC.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Then, issue an SSOC that considers all additional relevant evidence since the June 2016 Board decision.  After the Veteran is given an opportunity respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


